Case 1:99-mc-09999 Document 1122 Filed 10/06/20 Page 1 of 3 PageID #: 112730




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 FISHER & PAYKEL HEALTHCARE )
 LIMITED,                              )
                                       )               Misc. C.A. No. _____
              Plaintiff,               )
                                       )               Case Pending in the Central District of
 v.                                    )               California
                                       )               Case No. 8:19-CV-00835-JVS(DFMx)
 FLEXICARE              INCORPORATED; )
 FLEXICARE MEDICAL LIMITED, a )
 United    Kingdom        company; and )
 FLEXICARE (GROUP) LIMITED, a )
 United Kingdom company,               )
                                       )
              Defendants.              )

               DEFENDANTS’ MOTION FOR LEAVE TO FILE UNDER SEAL

         Defendants Flexicare Incorporated, Flexicare Medical Limited, and Flexicare (Group)

Limited (collectively, “Flexicare” or “Defendants”) hereby moves for an Order authorizing

Flexicare to file its Motion to Transfer, or in the Alternative, to Compel Non-Party DSM to Comply

with Defendants’ Subpoenas and accompanying exhibits under seal. In support of this motion,

Flexicare states as follows:

         1.        Flexicare are defendants in Fisher & Paykel Healthcare Limited v. Flexicare

Incorporated et al., No. 8:19-CV-00835-JVS(DFMx) (the “Underlying Action”), a case currently

pending in the United States District Court for the Central District of California.

         2.        Attached hereto as Exhibit A is the Stipulated Protective Order signed by United

States Magistrate Judge Douglas F. McCormick on September 3, 2019 in the Underlying Action

(D.I. 49).

         3.        The Stipulated Protective Order provides that filings containing material protected

under the Order shall be filed under seal. Ex. A, ¶ 8.




RLF1 24101127v.1
Case 1:99-mc-09999 Document 1122 Filed 10/06/20 Page 2 of 3 PageID #: 112731




       4.       Flexicare intends to file a motion seeking an order compelling non-party DSM

Engineering Materials, Inc. (“DSM”) to comply with two subpoenas, which were served on July

15, 2020. In support of that motion, it will be necessary to provide the Court with Flexicare and

DSM’s confidential information.

       5.       Accordingly, Flexicare respectfully requests that the Court enter the attached

proposed Order permitting Flexicare to file its Motion and accompanying exhibits under seal.

       6.       Flexicare will submit a public, redacted version of these documents within seven

days of filing the original documents pursuant to this Court’s CM/ECF Procedures.



                                                      /s/ Travis S. Hunter
                                                      Travis S. Hunter (#5350)
OF COUNSEL:                                           Renée Mosley Delcollo (#6442)
                                                      Richards, Layton & Finger, P.A.
Peter Sauer                                           One Rodney Square
King & Spalding LLP                                   920 North King Street
1515 Wynkoop Street                                   Wilmington, DE 19801
Suite 800                                             (302) 651-7700
Denver, CO 80202                                      hunter@rlf.com
(720) 535-2316                                        delcollo@rlf.com
psauer@kslaw.com
                                                      Attorneys for Defendants

Dated: October 6, 2020




       RLF1 24101127v.1
Case 1:99-mc-09999 Document 1122 Filed 10/06/20 Page 3 of 3 PageID #: 112732




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 6, 2020, true and correct copies of the foregoing document

were caused to be served on the following counsel as indicated:

      BY ELECTRONIC MAIL                          BY ELECTRONIC MAIL
      Stephen C. Jensen                           Erick J. Palmer, Ph.D.
      Steve.jensen@knobbe.com                     EJPalmer@mayerbrown.com
      Sheila N. Swaroop                           Mayer Brown LLP
      Sheila.Swaroop@knobbe.com                   71 South Wacker Drive
      David G. Jankowski                          Chicago, IL 60606
      David.jankowski@knobbe.com
      Marko R. Zoretic
      Marko.Zoretic@knobbe.com
      Benjamin J. Everton
      Ben.everton@knobbe.com
      Douglas B. Wentzel
      Douglas.Wentzel@knobbe.com
      Knobbe, Martens, Olson & Bear, LLP
      2040 Main Street
      14th Floor
      Irvine, CA 92614



                                                            /s/ Travis S. Hunter
                                                            Travis S. Hunter (#5350)
                                                            hunter@rlf.com
